HANSEN, BARNETT& MAXWELL, P.C. A Professional Corporation CERTIFIED PUBLIC ACCOUNTANTS Registered with the Public Company AND Accounting Oversight Board BUSINESS CONSULTANTS 5 Triad Center, Suite 750 Salt Lake City, UT 84180-1128 Phone: (801) 532-2200 Fax: (801) 532-7944 www.hbmcpas.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Remote MDx, Inc. We consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated December 14, 2006, relating to the consolidated financial statements which appear in Remote MDx, Inc.’s Annual Report on Form 10-K for the year ended September 30, 2006. HANSEN, BARNETT & MAXWELL, P.C. Salt Lake City, Utah September 14, 2007
